Justice PATTERSON,
dissenting.
Today, the Court strikes down the Legislature’s comprehensive pension and health benefit reform, L. 2011, c. 78 (Chapter 78), as it applies to a narrow class of New Jersey’s public employees, Justices of the Supreme Court and Judges of the Superior Court whose judicial terms began before the law’s enactment. The majority holds that Chapter 78 reduces the “salaries” of justices and judges within the meaning of Article VI, Section 6, Paragraph 6 of the New Jersey Constitution. Ante at 43, 65, 47 A.3d at 692, 705. It holds that the Legislature may only increase pension and health benefit contributions of justices and judges if it grants to *66them a pay raise that nullifies the financial impact of any added contributions. Id. at 64-65, 47 A.3d at 705.
I respectfully disagree with the majority’s analysis and conclusion. The judiciary traditionally reviews legislative enactments with the greatest measure of deference, respecting our coordinate branch’s authority to set policy in response to the evolving challenges that face our State. Particularly in matters of fiscal policy, legislation enjoys a strong presumption of constitutionality, and our jurisprudence teaches that a statute should not be invalidated unless it is found, beyond a reasonable doubt, to violate our Constitution.
With due respect to the majority, I find no basis for such a finding in this case. There is, in my view, nothing in either the pertinent text of the Constitution or the deliberations of its Framers that supports the majority’s holding, and much that contravenes it. Beginning with the plain language of the constitutional provision, in Article VI, Section 6, Paragraph 6 of the New Jersey Constitution, the Framers chose the term “salaries” — not “compensation,” not “emoluments,” not “benefits,” not “pensions.” That term, in 1947 and today, has a specific meaning that excludes the concept of contributions for pension and health benefits. Accordingly, I consider the plain language of the constitutional provision to defeat plaintiffs claim. Resort to the record of the Constitutional Convention confirms that view. The record contains no specific discussion of the constitutional Framers’ intent when it chose the term “salaries” — an absence of direct evidence that should be construed against plaintiff, who bears the heavy burden in this case. The Framers' discussion of related provisions regarding judicial pensions reveals their unequivocal intent that the Legislature not be constrained by constitutional language from effective response to economic conditions.
Rather than look to the plain language or even to the relevant extrinsic sources, the majority’s opinion rests on two foundations: its interpretation of federal law and its invocation of the principle of judicial independence. I respectfully disagree with the majori*67ty’s reliance on federal law. There is no federal decision that directly addresses the issue presented by this case; the United States Supreme Court decisions construe a provision of the United States Constitution that involves “compensation,” not “salaries,” and no such decision reviews a pension and benefit statute such as Chapter 78 as applied to judges. Yet the general principles articulated by the Supreme Court in these cases support the constitutionality of Chapter 78, as they confirm that a nondiscriminatory general statute does not run afoul of the federal Compensation Clause even if it indirectly affects the “compensation” of a judge. Properly construed, federal law does not buttress the majority’s holding.
The majority correctly recognizes that judicial independence was a primary concern of the Framers, and is a guiding principle for justices and judges as we serve our State today. In my view, Chapter 78 cannot be viewed as an attack on judicial independence, by intent or in effect. We consider a law that governs the pension and health benefit contributions of more than one-half million state and local government employees. It does not discriminate against justices and judges. I cannot agree with the majority that judicial independence is under assault, or even implicated, by virtue of the Legislature’s action. Chapter 78 is, in my opinion, in full accord with our Constitution.
Accordingly, I respectfully dissent.
I.
The 1947 Constitution vests lawmaking power in the Legislature. N.J. Const, art. IV, § 1, 111. The Legislature’s exercise of that power, as it addresses the complex challenges of our State, is entitled to substantial deference. As this Court has noted:
An observation made by Justice Holmes nearly a century ago is applicable to the present case. “Great constitutional provisions must be administered with caution. Some play must be allowed for the joints of the machine, and it must be remembered that legislatures are ultimate guardians of the liberties and welfare of the people in quite as great a degree as the courts.”
*68[Hamilton Amusement Ctr. v. Verniero, 156 N.J. 254, 285, 716 A.2d 1137 (1998) (quoting Mo., Kan., & Tex. Ry. Co. v. May, 194 U.S. 267, 270, 24 S.Ct 638, 639, 48 L.Ed, 971, 973 (1904)), cert. denied, 527 U.S. 1021, 119 S.Ct. 2365, 144 L.Ed.2d 770 (1999).]
“Legislatures are entitled to experiment and explore means through which to advance public policy, provided there is a reasonable basis to support the legislation.” Caviglia v. Royal Tours of Am., 178 N.J. 460, 477, 842 A.2d 125 (2004).
The Legislature’s role in shaping policy compels an extraordinarily deferential standard of judicial review, born of the Framers’ respect for the relationship between legislators and the citizens who elect them. As Justice Francis wrote in New Jersey Sports & Exposition Authority v. McCrane:
In our tripartite form of government [judicial review of legislation] has always been exercised with extreme self restraint, and with a deep awareness that the challenged enactment represents the considered action of a body composed of popularly elected representatives. As a result, judicial decisions from the time of Chief Justice Marshall reveal an unswerving acceptance of the principle that every possible presumption favors the validity of an act of the Legislature.... [A]ll the relevant New Jersey cases display faithful judicial deference to the will of the lawmakers whenever reasonable men might differ as to whether the means devised by the Legislature to serve a public purpose conform to the Constitution.
[61 N.J. 1, 8, 292 A.2d 545 (citing Roe v. Kervick, 42 N.J. 191, 229, 199 A.2d 834 (1964)), appeal dismissed sub nom. Borough of E. Rutherford v. N.J. Sports & Exposition Auth., 409 U.S. 943, 93 S.Ct. 270, 34 L.Ed.2d 215 (1972).]
Legislation is thus “ ‘presumed to be constitutional.’ ” Lewis v. Harris, 188 N.J. 415, 459, 908 A.2d 196 (2006) (quoting Caviglia, supra, 178 N.J. at 477, 842 A.2d 125). When a constitutional provision is invoked to challenge an enactment, only an unmistakable conflict between the Framers’ language and the challenged law warrants a decision striking down the Legislature’s act:
[I]t is the settled rule of judicial policy in this State that a legislative act will not be declared void unless its repugnancy to the constitution is clear beyond reasonable doubt. The constitutional limitation upon the exercise of legislative power must be clear and imperative; there is to be no forced or unnatural construction; the limitation upon the general legislative power is to be established and defined by words that are found written in that instrument, and not by reference to some spirit that is supposed to pervade it or to underlie it.
[Gangemi v. Berry, 25 N.J. 1, 10, 134 A.2d 1 (1957) (quotations omitted).]
*69See also LaManna v. Proformance Ins. Co., 184 N.J. 214, 223, 876 A.2d 785 (2005); State v. Trump Hotels & Casino Resorts, Inc., 160 N.J. 505, 526, 734 A.2d 1160 (1999). Given the burden of proving the unconstitutionality of a statute beyond a reasonable doubt, unless a fundamental right or suspect class is implicated, the governing standard of review calls for judicial deference absent the clearest conflict between a constitutional mandate and the disputed law.
Deference to the Legislature is particularly appropriate in the field of economic regulation, in which the Constitution has assigned to the Legislature a pivotal role. See Edgewater Inv. Assocs. v. Borough of Edgewater, 103 N.J. 227, 235, 510 A.2d 1178 (1986) (“[I]n reviewing economic and social regulation ... courts properly defer to the legislative judgment as to the necessity and reasonableness of a particular measure.” (quotation omitted)). The presumption of validity afforded to determinations of the Legislature “is particularly strong in the realm of economic legislation ‘adjusting the benefits and burdens of economic life.’ ” N.J. Ass’n of Health Plans v. Farmer, 342 N.J.Super. 536, 551, 777 A.2d 385 (Ch.Div.2000) (quoting Usery v. Turner Elkhorn Mining Co., 428 U.S. 1, 15, 96 S.Ct. 2882, 2892, 49 L.Ed.2d 752, 766 (1976)).
In my view, the standard of review that governs this case should distill the analysis to a simple inquiry: has plaintiff demonstrated, beyond a reasonable doubt, that Article VI, Section 6, Paragraph 6 of the Constitution was intended by its Framers to preclude legislatively mandated increases in contributions for pension and health benefits in the course of a judicial term? I respectfully submit that the clear answer to that question is no. In my view, the majority imposes the burden on the wrong party, citing the State’s purported failure to present dispositive evidence of the Framers’ intent and the absence of federal case law on point, against the State as if it were the State’s burden to justify the constitutionality of Chapter 78. Ante at 51-53, 60-61, 47 A.3d at 697-98, 703.
*70Given that the burden rests on the plaintiff, not on the State, I respectfully submit that neither the plain language of the provision nor the extrinsic evidence of its meaning reveal any intent by the Framers to bar legislative adjustments to judicial pension and health benefits — let alone satisfy the extraordinary standard of proof beyond a reasonable doubt.
II.
The plain language of Article VI, Section 6, Paragraph 6 of our Constitution must be construed with meticulous attention to the Framers’ choice of words. As we held in State v. Apportionment Commission:
That the words employed in the Constitution have been carefully measured and weighed to convey a certain and definite meaning, with as little as possible left to implication is presumed. We should therefore inquire as to the meaning the symbols of expression would most naturally and plainly convey, the sense most obvious to the common understanding for the Constitution was written to be understood by the voters.
[125 N.J. 375, 382, 593 A.2d 710 (1991) (citations and quotations omitted).]
Our Constitution “is, above all, an embodiment of the will of the People, and this Court’s responsibility as final expositor is to ascertain and enforce that mandate.” Gallenthin Realty Dev., Inc. v. Borough of Paulsboro, 191 N.J. 344, 359, 924 A.2d 447 (2007) (citing Bd. of Chosen Freeholders of Morris v. State, 159 N.J. 565, 575-76, 732 A.2d 1053 (1999)). The “surest indicator of that intent is a provision’s plain language.” Ibid, (citing Gangemi, supra, 25 N.J. at 10, 134 A.2d 1). In the event of an ambiguity, “constitutional language should be construed narrowly because of [the] fundamental principle that people should select those by whom they will be governed.” Gilbert v. Gladden, 87 N.J. 275, 291 n. 1, 432 A.2d 1351 (1981) (citing Powell v. McCormack, 395 U.S. 486, 547, 89 S.Ct. 1944, 1977, 23 L.Ed.2d 491, 531 (1969)).
The provision in dispute here consists of a concise sentence: justices and judges “shall receive for their services such salaries as may be provided by law, which shall not be diminished during the term of their appointment.” N.J. Const. art. VI, § 6, H 6. The *71plain language issue before us concerns the meaning of a single word, “salaries.”
In that inquiry, we can rely upon the definition of the word that was accepted at the relevant time. “A fundamental canon of statutory construction is that, unless otherwise defined, words will be interpreted as taking their ordinary, contemporary, common meaning.” Perrin v. United States, 444 U.S. 37, 42, 100 S.Ct. 311, 314, 62 L.Ed.2d 199, 204 (1979).
In the version of Black’s Law Dictionary that most closely preceded the 1947 Constitutional Convention, “salary” is defined as follows:
SALARY. A reward or recompense for services performed. In a more limited sense salary is a fixed periodical compensation paid for services rendered; a stated compensation, amounting to so much by the year, month, or other fixed period, to be paid to public officers and persons in some private employments, for the performance of official duties or the rendering of services of a particular kind, more or less definitely described, involving professional knowledge or skill, or at least employment above the grade of menial or mechanical labor____The word “salary,” is synonymous with “wages,” except that “salary” is sometimes understood to relate to compensation for official or other services, as distinguished from “wages,” which is the compensation for labor.
[Black’s Law Dictionary 1576 (3d ed. 1933).]
In the version of Black’s Law Dictionary, published ten years after the Constitutional Convention, the definition of “salary” similarly denoted a set amount of money paid for a specific period of service. Black’s Law Dictionary 1503 (4th ed. 1957). This contemporaneous definition of the term “salary” as a fixed periodic amount of money paid on an annual or other regular time interval as applied to public officials is reflected in legislation enacted shortly after the ratification of our Constitution. See, e.g., L. 1955, c. 273, § 1 (fixing “annual salary of $16,000.00” for “each judge of a county district court”); L. 1959, c. 48, § 1 (stating that justices and judges “shall receive an annual salary in an amount $2,000.00 greater than is now provided by law”).
It is also important to consider the use of the term “salary” in other provisions of the 1947 Constitution. The drafters of our Constitution used the term three times: in the clause at issue, *72Article VI, Section 6, Paragraph 6, in a corresponding provision that afforded to the Governor “a salary, which shall be neither increased nor diminished during the period for which he shall have been elected,” N.J. Const, art. V, § 1,1110, and in a third provision addressing public employee “compensation for services and fees.” That third clause provides:
Any compensation for services or any fees received by any person by virtue of an appointive State office or position, in addition to the annual salary provided for the office or position, shall immediately upon receipt be paid into the treasury of the State, unless the compensation or fees shall be allowed or appropriated to him by law.
[N.J. Const. art. VII, § 1,113.]
Thus, the Framers viewed a public employee’s “annual salary” as a component — but not the entirety — of his or her potential “compensation for services or [] fees received” and permitted such employees to retain compensation in excess of “annual salary” only to the extent authorized by law. Ibid.
The plain meaning of the term “salaries” — as a concept distinct from and independent of pension and health benefits — was underscored by a 1992 amendment to the Judicial Article that, among other provisions, required the State to bear “certain judicial and probation costs.” N.J. Const, art. VI, § 8, H1. The amendment specifically differentiated between “salaries,” “health benefits” and “pension payments” in its definition of “judicial costs”:
“Judicial costs” means the costs incurred by the county for funding the judicial system, including but not limited to the following costs: salaries, health benefits and pension payments of all judicial employees, juror fees and library material costs, except that judicial costs shall not include costs incurred by employees of the surrogate’s office or judicial facility costs.
[N.J. Const art. VI, § 8, H 1(b)(3).]
The drafters of the 1992 amendment clearly understood “salaries” to exclude “health benefits and pension payments” of judicial employees, and accordingly listed them as separate items as part of the definition in this amendment to the Judicial Article.
In my view, the term “salaries” — as used at the time that our Constitution was drafted, and as used today — conveys a concept that is substantially narrower than other terms that could have *73been selected by the Framers. It means the amount paid to a public official or other employee for his or her work, per year, per month, per week or for such other period that may govern the employment relationship.
The significance of the drafters’ choice of the limited term “salaries” is confirmed by the fact that it represented a change in terminology from the corresponding provision in the 1844 Constitution, in which the word “compensation” appears. See N.J. Const. of 1844 art. VI, § 2, 113 (providing that judges of the court of errors and appeals “shall receive ... a per diem compensation, to be provided by law”); N.J. Const. of 1844 art. VII, § 2, It 1 (“The justices of the supreme court and chancellor ... shall, at stated times, receive for their services a compensation, which shall not be diminished during the term of their appointments.”).
Here, the Framers rejected the term “compensation” that had been part of our State Constitution for more than a century, and decided on the word “salaries” for the modern Constitution drafted in 1947. N.J. Const, art. VI, § 6, ¶ 6. The majority suggests that because the terms “salary” and “compensation” are used in various provisions of the 1947 Constitution, they should be considered interchangeable. Ante at 52-53, 47 A.3d at 698. However, the rules that govern the construction of constitutional language instead support the opposite conclusion. The drafters of our Constitution can be presumed to have accorded different meanings to the two terms, and to have chosen for Article VI, Section 6, Paragraph 6 the word that most precisely conveyed their intent, “salaries.”1 See Norman J. Singer & J.D. Shambie Singer, 2A Sutherland Statutory Construction § 46:6, at 250-52 (7th ed. 2007) (“[W]hen the legislature uses certain language in one part of the statute and different language in another, the court assumes different meanings were intended. In like manner, where the *74legislature has employed a term in one place and excluded it in another, it should not be implied where excluded.”).
The majority, finding no evidence as to the reason for the Framers’ change in language from “compensation” to “salaries,” concludes that it must have been insignificant. Ante at 51-53, 47 A.3d at 697-98. Yet under established principles of statutory construction, amendments that alter language are not presumptively ignored. See Norman J. Singer & J.D. Shambie Singer, 1A Sutherland Statutory Construction § 22:30, at 362 (7th ed. 2009) (“[A]n amendment substituting a new term or phrase for one previously construed indicates that the judicial or executive construction of the former term or phrase did not correspond with the legislative intent and a different interpretation should be given to the new term or phrase.”).
The majority further concludes that the Framers must have used the term “salaries” to encompass the entire compensation package of a justice or a judge. Ante at 52-53, 47 A.3d at 698. Yet within the Constitution itself, the Framers chose specific words to define the various components of the salary and benefits package paid to public employees. One such term used by the Framers was “emolument,” which clearly has a more expansive meaning than “salary” as it was defined by the Framers’ contemporaries before and after the 1947 Constitutional Convention:
EMOLUMENT. The profit arising from office or employment; that which is received as a compensation for services, or which is annexed to the possession of office as salary, fees, and perquisites; advantage; gain, public or private. Webster. Any perquisite, advantage, profit, or gain arising from the possession of an office.
[Black’s Law Dictionary 656 (3d ed. 1933).] 2
“Emolument” thus encompasses the term “perquisites,” defined as
“[ejmoluments or incidental profits attaching to an office or official position, beyond the salary or regular fees.” Id. at 1354.
*75The term “emolument” was thus available to the Framers, had they intended to include in Article VI, Section 6, Paragraph 6 a constitutional bar on diminution of payments to justices and judges beyond their periodic “salaries.” “Emolument” was used in several provisions of the 1947 Constitution to broadly describe the various forms of public employee compensation. For example, the Framers precluded legislators from receiving any “allowance or emolument” beyond their statutory “compensation.” N.J. Const, art. IV, § 4, f 7. The Framers further prohibited a legislator from holding “State civil office or position, of profit, which shall have been created by law, or the emoluments whereof shall have been increased by law, during [the legislator’s] term.” N.J. Const. art. IV, § 5, IT 1. The Framers similarly barred private, special or local laws “[c]reating, increasing or decreasing the emoluments, term or tenure rights of any public officers or employees.” N.J. Const, art. IV, § 7, U 9; see also Vreeland v. Byrne, 72 N.J. 292, 297-98, 370 A.2d 825 (1977). The 1947 constitutional provisions for the shift of authority to other public officials in the event of the Governor’s inability to exercise the authority of his or her office, and for a gubernatorial vacancy, speak of the “functions, powers, duties and emoluments” of the Governor’s office. N.J. Const, art. V,§ 1,17.
Since 1897, Delaware has used the word “emoluments” in its constitutional provision, which states: “No law shall extend the term of any public officer or diminish the salary or emoluments after his or her election or appointment.” Del. Const, art. XV, § 4. Notwithstanding a neighboring state’s adoption of a clause precluding the diminution of a public officer’s “salary or emoluments” during his or her term, New Jersey’s Framers declined to incorporate that inclusive phrase.
In short, the Framers were familiar with the term “emoluments” — broadly describing the panoply of financial payments and benefits provided to public employees — and selected it to be used in several provisions of our Constitution. However, the Framers chose not to use that term in the provision before the Court.
*76The Framers were also familiar with the term “pension.” As applied to public employees in New Jersey, a pension is typically defined as “payments for life derived from appropriations made by the employer.” N.J.S.A. 43:15A-6(k); L. 1954, c. 84, § 6. In the very section of the Constitution that is disputed here, the Framers determined that “[provisions for the pensioning of the Justices of the Supreme Court and the Judges of the Superior Court shall be made by law.” N.J. Const, art. VI, § 6, H 3; see also N.J. Const. art. VI, § 6,115 (providing that substantially incapacitated justices or judges can be retired from office “on pension as may be provided by law”). Our Constitution does not address a judicial pension as a component of a judicial “salary,” but as an independent concept, and the Framers chose to exclude the term “pensions” from the provision at issue here. Compare N.J. Const, art. VI, § 6, H 3, with N.J. Const, art. VI, § 6, 116.3 Likewise, the law enacting the judicial pension scheme in 1948 referenced “salary” and “pension” as distinct forms of compensation. See L. 1948, c. 391, § 1 (explaining that each justice or judge “shall be paid thereafter an annual pension during the remainder of his natural life in an amount equal to three-fourths of the annual salary received by him at the time of his retirement”).
In short, the Framers were fully familiar with language that would describe pension and health benefits when they drafted Article VI, Section 6, Paragraph 6 of the New Jersey Constitution. Yet in that provision, the Framers did not choose an expansive term to describe the scope of the constitutional constraint on legislative adjustments during a judicial term. The Framers did not choose language such as “salaries or benefits,” “salaries or *77pension benefits” or “salaries or health benefits.” The constitutional restraint on the Legislature is limited; it restricts that body from diminishing “salaries” alone.
In my view, the plain language of the constitutional provision at issue reflects the Framers’ cautious approach to a rare constraint on legislative power. I cannot share the majority’s reading of the term “salaries” to encompass judicial pensions or health benefits, given the contemporaneous definition and usage of that word. Nothing in the language of the Constitution, the relevant statutes, or the case law of the time suggests that the term “salaries” in Article VI, Section 6, Paragraph 6 of the New Jersey Constitution was intended to encompass benefits such as post-retirement pension payments or health care coverage, or was somehow interchangeable with broader terms that could have been chosen, but were not. I consider the plain language of Article VI, Section 6, Pai'agraph 6 of the New Jersey Constitution to confirm the constitutionality of Chapter 78.
III.
Even if the Framers’ intent were not clearly revealed by the plain language of the provision at issue — as I conclude that it is here — “a court may look to sources beyond the Constitution itself to ascertain the fundamental purpose underlying the language.” Gallenthin, supra, 191 N.J. at 359, 924 A.2d 447 (quotation omitted); see also Trump Hotels & Casino, supra, 160 N.J. at 527-28, 734 A.2d 1160 (“[I]f the language of the constitutional provision is unclear or is susceptible to more than one interpretation, courts may consider sources beyond the instrument itself to ascertain its intent and purpose.”); Lloyd v. Vermeulen, 22 N.J. 200, 206, 125 A.2d 393 (1956) (“[S]ince words are inexact tools at best, resort may freely be had to the pertinent constitutional and legislative history for aid in ascertaining the true sense and meaning of the language used.”). The majority concludes that the proceedings of the 1947 Constitutional Convention support its construction of the provision at issue. I respectfully disagree.
*78Charged with the responsibility of drafting the Judicial Article — the framework for a bold and comprehensive reform of our State’s court system — the 1947 Constitutional Convention’s Committee on the Judiciary held seventeen days of hearings in June and July 1947. 4 Proceedings of the Constitutional Convention of 1947, at iii. The transcript of those hearings documents the painstaking process conducted by the Committee’s twelve members, who sought the advice of prominent lawyers, judges and law professors from New Jersey and other states, as well as citizens of our State who were interested in the improvement of our courts. The record of the Constitutional Convention proceedings that led to the Judicial Article (adopted as Article 6 in our Constitution) provides a wealth of information about the Framers’ objectives when they chose the words of many significant constitutional provisions.
Yet that record is devoid of even a passing discussion of the language at the center of this case. Nowhere in the Committee on the Judiciary’s hearings can we find a suggestion that pension and health benefits should be considered “salaries” for purposes of Article VI, Section 6, Paragraph 6 of the New Jersey Constitution, let alone the clear direction from the Framers that the standard of review demands. There is no discussion of the Framers’ substitution of the word “salaries” in Article VI, Section 6, Paragraph 6 for the word “compensation” found in the predecessor clause in the 1844 Constitution. There is no suggestion in the testimony of the witnesses, let alone in the statements of the drafters themselves, that they envisioned constitutional constraints on anything other than legislative diminution of statutorily-established salaries of justices and judges.4 Indeed, as explained below, there are *79strong indications in the Framers’ exploration of pension provisions that the Legislature acted as the Framers envisioned when it enacted Chapter 78.
Like the trial court, the majority relies upon references from the Convention’s proceedings as evidence of the Framers’ intention to preclude the Legislature from increasing the pension and health benefit contributions of justices and judges. First, it cites Governor Alfred E. Driscoll’s eloquent comments about the importance of a “‘strong, competent, easily functioning, but always independent, judiciary, and, therefore, in a position to curb any tendency on the part of the other two branches of government to exceed their constitutional authority.’ ” Ante at 51, 47 A.3d at 697 (quoting 4 Proceedings of the Constitutional Convention of 1947, at 428-29). Significantly, Governor Driscoll accompanied his statement of principle with concrete proposals for ensuring an independent, strong and efficient judiciary — none of those proposals suggesting support for the majority’s conclusion:
And how may we best acquire this independent judiciary that your Governor so greatly wants and I am sure our citizens require? First and foremost, it seems to me that the members of our judiciary should be appointed for long terms, preferably given life tenure. The alternative, however, to life tenure would in my judgment be to provide for initial appointments of anywhere from seven to ten years, with a judge having life tenure following a reappointment and confirmation, of course, by the Senate in both instances. That will do more, in my judgment, to insure the independence of the judiciary than anything else.
Provision should be made for the retirement of the judges, perhaps at 70, certainly not later than 75. The particular details with respect to retirement need not in my opinion be incorporated, and I don’t think should be incorporated, in the Constitution. However, this Convention might very well recommend to the Governor and the Legislature what, in its collective opinion, should be done with respect to retirement.
[4 Proceedings of the Constitutional Convention of 1947, at 429.]
Governor Driscoll then addressed the need for a uniform system of judicial selection to promote judicial competency and independence, id. at 429, proposing “appointment by the Governor subject to senatorial confirmation, either with or without the assistance of a selection commission,” id. at 430. He proposed a redesigned structure for New Jersey’s court system, engaging in an extensive exchange with the Committee about the concrete steps that he *80considered necessary to ensure an independent and effective judiciary. See generally id. at 427-45.
Nowhere in Governor Driscoll’s testimony at the Constitutional Convention did he suggest that he considered constraints on the Legislature’s control over judicial pension and health benefits to be essential — or even relevant — to judicial independence. Indeed, Governor Driscoll’s proposal that the details of judicial retirement be left to the Executive and Legislative branches, rather than incorporated in the Constitution, reflects a broader theme in his message to the Framers. The Governor sought to strengthen not only the newly reformed judiciary, but the Executive and Legislative branches as well, invoicing principles of separation of powers to ensure flexibility in all three branches’ approach to evolving circumstances. As he testified before the Convention’s Committee on the Executive, Militia and Civil Officers on June 24, 1947:
At the outset X would like to emphasize that my interest is in the entire Constitution, rather than a particular portion. I would strengthen each of the basic branches of the Government: Executive, Legislative, Judicial; and in doing so retain the traditional checks and balances that make our form of government unique among the governments of the world.
A constitution should allocate authority; it should not prescribe detail. Accordingly, I would suggest that we return to the basic principles of 1787, without the encumbering, frequently cumbersome, and occasionally disastrous, reservations that were incorporated into the 1844 state document.
[5 Proceedings of the Constitutional Convention of 1947, at 30.]
In short, Governor Driscoll advocated a streamlined Constitution guiding three strong and independent branches of government, each exercising its power with respect for the authority of its coordinate branches. He did not, expressly or by implication, advocate constitutional limits on the Legislature’s ability to adjust the pension or health care contributions of New Jersey’s justices and judges. Indeed, his testimony suggests substantial deference to the elected branches in matters of policy.
Second, the majority relies upon a statement by Evelyn Seufert. Ms. Seufert was not a member of the Committee on the Judiciary or a delegate to the Constitutional Convention. 1 Proceedings of the Constitutional Convention of 191.7, at 3. She was one of fifty-*81five witnesses who testified before the Committee. 4 Proceedings of the Constitutional Convention of 194.7, at iii. The draft Judicial Article that Ms. Seufert submitted to the Committee — one of many alternative drafts proposed — used the term “salaries,” not “compensation,” in its suggestion for the clause at issue here. Id. at 29. The document upon which the majority relies is not Ms. Seufert’s draft Judicial Article itself, but a summary of the draft, in which Ms. Seufert noted that her proposal includes provisions “ ‘concerning the selection, terms, retirement, removal, and compensation of the judges.’ ” Ante at 51, 47 A.3d at 697 (quoting 4 Proceedings of the Constitutional Convention of 1947, at 578). Although it is nothing more than a word used in a witness’ summary of her proposed draft — a draft that in any event used the term “salaries” — the majority suggests that Ms. Seufert’s reference to “compensation” amounts to a statement of the Framers’ intent. Ibid.
In fact, like many citizens who participated in the Convention, Ms. Seufert expressed concern that the Legislature retain essential flexibility it its role as the originator of policy, even as that policy would affect the judiciary. Her report notes that her organization’s draft is “brief, seeking to safeguard essential features of a responsible Judicial Department without prescribing details better left to legislation, rule and custom.” 4 Proceedings of the Constitutional Convention of 1917, at 575. The majority’s reliance on Ms. Seufert’s use of the term “compensation” is, in my view, misplaced.
A review of the actual record confirms that the Framers never endorsed any term but “salaries” in the clause at issue, and never sought to limit legislative adjustments of judicial pension and health benefits. On the contrary, there is affirmative evidence in the proceedings of the Convention that the Framers intended the Legislature to determine judicial pensions in accordance "with economic conditions, unconstrained by constitutional limits on its oversight.
*82That principle is reflected in the debate over what is now Article VI, Section 6, Paragraph 3 of our Constitution. At the Convention, the Committee on the Judiciary proposed in its draft Judicial Article a clause stating: “[provisions for the pensioning of the Justices of the Supreme Court and the Judges of the General Court shall be made by law.” 2 Proceedings of the Constitutional Convention of 1917, at 1199. Complaining that “the Legislature, with all due respect to it, has done very little for judges,” then-Chief Justice Thomas J. Brogan sought to embed justices’ and judges’ right to a pension in the Constitution. 1 Proceedings of the Constitutional Convention of 1917, at 470. He proposed an amendment to the Judiciary Committee’s draft article stating “[ujpon the retirement of any such Justice or Judge he shall receive a pension equal in amount to the salary which he is receiving at the time.” 2 Proceedings of the Constitutional Convention of 1917, at 1207.
Chief Justice Brogan’s amendment was met with forceful opposition on the part of the drafters of our Constitution. Nathan L. Jacobs, Vice Chairman of the Judiciary Committee and later an Associate Justice of the Supreme Court, responded with the clarity that would later distinguish his judicial opinions:
You might recall that that issue came up in the public press some time back. Some of us may well believe in full pensions as a matter of legislative authority. I see no place whatever for it in the Constitution, and it relates again to the principle of flexibility. Could you go back to your people in depression days and justify a constitutional obligation to pay judges $18,000 a year on pension? Think about it! A constitutional requirement is for all time, until further constitutional change. Depressions do not change it; emergencies do not change it; things that you fail to foresee now do not change it. It’s there.
[1 Proceedings of the Constitutional Convention of 1917, at 475.]
Another member of the Judiciary Committee, Assemblyman Amos Dixon, responded to the Brogan proposal with a comment that underscored the separate status of “salary” and “pension” in the Framers’ conception:
The matter of pensions should certainly be left to the Legislature and not frozen in the Constitution. The fallacy of putting such matters as salary and pension in our Constitution has been very apparent and has been carefully avoided by this Convention, which has removed the salaries of legislators, for instance, therefrom *83and have refused to incorporate in their proposal for a new Constitution certain proposals to freeze into this Constitution the matter of pension rights of teachers, police and firemen. These are legislative matters and should be left to the legislators, and I am surprised when I hear that the Legislature doesn’t like judges.
[Id. at 490.]
Delegate Wayne D. McMurray, cited by the majority for his endorsement of the principle of judicial independence, ante at 51-52, 47 A.3d at 697-98, was adamantly opposed to any language that would constitutionally constrain the Legislature’s authority over judicial pensions:
The amendment freezes pensions at the salary the judge was receiving when retired, and he draws that full pension for life. This is not a good proposal. Who knows that in some time to come, with depression staring the State in the face and thousands of our citizens needing the necessaries of life, it might not be advisable to alter the pension structure? But under the amendment, though others might be starving, retired judges would draw their full pay for as long as they live. I should certainly, for one, dislike to campaign for the adoption of this Constitution and run the risk of being asked to answer that question in public debate.
[1 Proceedings of the Constitutional Convention of 1947, at 501-02.]
By a vote of sixty-three to fifteen, the Brogan Amendment failed. Id. at 526. Our Constitution affords to the Legislature the latitude demanded by the Framers, and grants to the elected branches the authority to set judicial pensions “by law.” See N.J. Const, art. VI, § 6, ¶ 3.5
The Framers articulated their intent that the Legislature would retain flexibility with respect to judicial pensions in yet another setting. The Judiciary Committee proposed a provision whereby *84the Governor may retire a justice or a judge from office who is “so incapacitated as substantially to prevent him from performing his judicial duties.” 2 Proceedings of the Constitutional Convention of 1917, at 1175. During the Convention’s deliberations, an amendment to the original version was proposed that would have added the words “on pension as provided by law,” so that the Governor’s retirement of an incapacitated justice or judge would entail a constitutionally mandated pension. 1 Proceedings of the Constitutional Convention of 1917, at 547. However, delegate Christian J. Jorgensen urged the Framers not to constrain legislative authority in determining judicial pension rights, and proposed alternative language:
I take it that it is the intention of the committee that [the provision] shall be flexible and the Legislature may from time to time provide the pension. I am wondering whether or not the insertion as it is presently, “on pension as provided by law,” may not perhaps freeze the present law with respect to judges’ pensions, and I am wondering whether not it would be agreeable to accept an amendment to that so as to read: “on pension as may be provided by law.”

[Ibid.1

Vice Chairman Jacobs promptly endorsed that language change, and the alternative language was unanimously adopted. Ibid. The final provision authorizes the Governor’s retirement of incapacitated justices and judges “on pension as may be provided by law.” N.J. Const, art. VI, § 6, ¶ 5. In the wake of a depression and a world war, the Framers of our Constitution thus recognized the importance of enabling the Legislature to adjust fiscal policy with respect to judicial pensions.
In my view, the extrinsic evidence of the Framers’ intent strongly supports the constitutionality of Chapter 78, as applied to justices and judges. With the burden of demonstrating beyond a reasonable doubt that the Legislature’s enactment violates Article VI, Section 6, Paragraph 6, plaintiff can point to no discussion during the Framers’ deliberations that establishes, let alone suggests, that the pivotal word “salaries” was intended to include pension and health benefits. N.J. Const, art. VI, § 6, 116. The statements by Governor Driscoll and others clearly reflect the drafters’ intent that our judges be independent and our judiciary *85strong. Yet in its thousands of pages, the record of the Convention contains not a single word suggesting that the Framers considered immutable pension and health benefits or constraints on pension and health benefit contributions to be intrinsic, or even related, to judicial independence. The evidence points decidedly in the other direction. Debating what would become Article VI, Section 6, Paragraphs 3 and 5, the drafters expressed their intent that the Legislature retain control over pension benefits awarded to justices and judges in changing economic times.
Accordingly, I respectfully disagree with the majority’s view that extrinsic evidence of the Framers’ intent supports its conclusion that Chapter 78 is unconstitutional. In my view, the record of the Constitutional Convention confirms the constitutionality of the Legislature’s adaptation of judicial benefits to economic circumstances.
IV.
The majority reviews in detail the history of the Legislature’s treatment of judicial pension and health benefits. Ante at 54-58, 47 A.3d at 699-701. It traces the Legislature’s enactment of the first judicial pension law, initially codified at N.J.S.A. 43:6-6.4 to -6.10, its creation of the Judicial Retirement System by statute, N.J.S.A. 43:6A-1 to -47, and its amendment to the Judicial Retirement System in 1981 to impose, for the first time, a pension contribution requirement upon justices and judges, N.J.S.A. 43:6A-34.1(b). The majority notes that in the same 1981 legislative session in which it imposed that pension requirement, the Legislature raised judicial salaries by statute, and that the net effect of the two enactments was to increase the take-home pay of justices and judges, after deductions. Ante at 56-57, 47 A.3d at 700-01. It reviews two subsequent instances, in 1996 6 and 2007, *86in which the Legislature increased the judiciary’s obligation to pay for its benefits. Citing judicial pay raises enacted within a few months before or after the statutory increases in health care contributions, the majority reasons that the Legislature effectively increased rather than diminished the take-home pay of justices and judges. Id. at 57-58, 47 A.3d at 701. From this juxtaposition of legislative action, the majority finds a “concert of action” that supports its conclusion that the Legislature’s most recent enactment regarding judicial pension and health benefits, unaccompanied by a judicial pay raise, is unconstitutional. Id. at 58-59, 47 A.3d at 701-02.
The majority cites no statement by the Legislature that in prior decades it deliberately undertook benefit reforms and pay raises in tandem to avoid violating Article VI, Section 6, Paragraph 6 of the New Jersey Constitution. Indeed, over the past three decades, the Legislature granted ten judicial pay raises by amendment to the judicial salary statute — in 1980, 1981, 1982, 1991, 1996, 2000, 2001, 2002, 2008, and 2009, see L. 1980, c. 127; L. 1981, c. 473; L. 1989, c. 343; L. 1995, c. 424; L. 1999, c. 380, § 6; L. 2007, c. 350, § 1 — not including increases to judicial salaries through appropriations bills, see, e.g., L. 2007, c. 111. The fact that three of those occasions approximately coincided with changes in pension law does not amount to a legislative endorsement of the majority’s conclusion. The leading treatise on statutory construction cautions against judicial attempts to interpret the motives of legislators, absent the Legislature’s own expression of the purpose of its legislation:
References to the motives of members of the legislature in enacting a law are uniformly disregarded for interpretive purposes except as expressed in the statute itself. The reasons which prompted various members to enact the law may be varied, conflicting and difficult to determine, and they may be unrelated to any consideration about the meaning of the statute.
[2A Sutherland Statutory Construction, supra, § 48:17, at 619-20.]
*87I respectfully disagree with the majority’s reliance on the Legislature’s prior approach to judicial pensions and benefits as a commentary on the constitutionality of its most recent enactment.7 In prior decades, the Legislature acted to strengthen the financial positions of the judges whose talent and dedication sustain an important branch of government. Last year, the Legislature concluded that economic conditions required a new approach to the pension and benefit contributions of all public employees. That explanation is supported by the legislative history of Chapter 78. See Senate President Stephen M. Sweeney, Sponsor Statement before S. Budget and Approbations Comm, on Senate Bill No. 2937 (June 16, 2011) (“We have a pension system in crisis, one that is teetering on the brink of collapse. That is becoming *88clearer as we see record numbers of public employees retiring. What happens to those folks if we don’t act now to save their pension? We have a commitment and responsibility to public employees to ensure the health and welfare of their pension.”). Clearly expressing its intent when it enacted Chapter 78, the Legislature has spoken for itself.
The Legislature’s decision to include justices and judges in Chapter 78 indisputably represents an adaptation of legislative pension and benefits policy in response to changing economic conditions. That change does not, in my view, give rise to a legitimate inference that only the Legislature’s prior policy conformed to the requirements of the Constitution. Accordingly, I disagree with the majority in this regard.
V.
The majority opinion relies heavily upon federal law in its conclusion that the statute is unconstitutional. Ante at 58-62, 47 A.3d at 701-04. It traces the history of the federal Compensation Clause8 found in Article III, Section 1 of the federal Constitution, from its origins in Alexander Hamilton’s tribute to judicial independence in The Federalist No. 79, through its treatment in the Virginia state constitution ratification debates of 1829-1831, and its construction in United States Supreme Court cases over the past century. Id. at 48-51, 47 A.3d at 695-97. It concludes that the State’s position regarding the constitutionality of the statute is not buttressed by federal law. Id. at 61-62, 47 A.3d at 703-04.
In my opinion, current federal law provides no support to the party that should bear the burden in this case — the plaintiff seeking to invalidate Chapter 78. Plaintiff has asserted no federal *89constitutional claim, and it is State constitutional law that governs. Moreover, the federal Compensation Clause, providing that federal judges shall “receive for their Services, a Compensation, which shall not be diminished during their Continuance in Office,” does not share with its New Jersey counterpart the critical word “salaries.” U.S. Const, art. Ill, § 1. No federal court has construed Article VI, Section 6, Paragraph 6 of the New Jersey Constitution, or considered the constitutionality of Chapter 78. Notwithstanding the majority’s extensive exploration of federal law, no case decided by the United States Supreme Court or the lower federal courts addresses the issue before us.
Moreover, federal law as it has recently developed provides substantially more support for the State’s position than for the plaintiffs — a crucial point given the burden of proof that should have been imposed on plaintiff here. See Lewis, supra, 188 N.J. at 459, 908 A.2d 196; Gangemi, supra, 25 N.J. at 10, 134 A.2d 1. Even if plaintiff had asserted a federal claim, or the United States Supreme Court’s interpretation of the federal Compensation Clause were binding here, federal law as it has recently developed would not justify a decision declaring unconstitutional the New Jersey Legislature’s enactment.
The leading case interpreting the Compensation Clause is United States v. Hatter, 532 U.S. 557, 121 S.Ct. 1782, 149 L.Ed.2d 820 (2001), in which the United States Supreme Court overruled its prior holding in Evans v. Gore, 253 U.S. 245, 40 S.Ct. 550, 64 L.Ed. 887 (1920). In Evans, the Supreme Court had invalidated a Congressional action that imposed taxation on the compensation of federal judges as an indirect diminution on judicial pay:
Obviously, diminution may be effected in more ways than one. Some may be direct and others indirect, or even evasive, as [Alexander Hamilton in The Federalist No. 79 ] suggested. But all which, by their necessary operation and effect, withhold or take from the judge a part of that which has been promised by law for his services, must be regarded as within the prohibition. Nothing short of this will give full effect to its spirit and principle.
[Evans, supra, 253 U.S. at 254, 40 S.Ct. at 553, 64 L.Ed. at 892.]
*90The Evans majority opinion was criticized in dissent by Justice Holmes, joined by Justice Brandéis. They rejected the notion that the levying of income taxes upon federal judges could be construed as an attack upon judicial independence:
The exemption of salaries from diminution is intended to secure the independence of the judges, on the ground, as it was put by Hamilton in the Federalist (No. 79), that “a power over a man’s subsistence amounts to a power over his will.” That is a very good reason for preventing attempts to deal with a judge’s salary as such, but seems to me no reason for exonerating him from the ordinary duties of a citizen, which he shares with all others. To require a man to pay the taxes that all other men have to pay cannot possibly be made an instrument to attack his independence as a judge. I see nothing in the purpose of this clause of the Constitution to indicate that the judges were to be a privileged class, free from bearing their share of the cost of the institutions upon which their well-being, if not their life, depends.
[Id. at 265, 40 S.Ct. at 557, 64 L.Ed. at 897 (Holmes, J., dissenting).]
Evans’ exemption of judges from the obligation to pay federal taxes “met wide and steadily growing disfavor from legal scholarship and professional opinion.” O’Malley v. Woodrough, 307 U.S. 277, 281, 59 S.Ct. 838, 839, 83 L.Ed. 1289, 1293 (1939).
In United States v. Will, 449 U.S. 200, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980), the Supreme Court considered a provision of the Postal Revenue and Federal Salary Act of 1967, 2 U.S.C. §§ 351-361. To the extent that the Salary Act retroactively repealed cost-of-living salary increases for federal judges, thus reducing the judges’ salaries after the salary increases had vested, the Supreme Court held it to be unconstitutional. Id. at 226-30, 101 S.Ct. at 486-88, 66 L.Ed.2d at 412-15. The Court reaffirmed its holding in O’Malley that “the compensation clause was not offended by an income tax levied on Article III judges as well as on all taxpayers.” Will, supra, 449 U.S. at 226, 101 S.Ct. at 486, 66 L.Ed.2d at 412. Unlike Chapter 78, the federal Salary Act effected a direct reduction of the annual salaries of some of the federal judges at issue, and accordingly Will does not address the issue before this Court. Will is, however, significant for its role in the Supreme Court’s departure from its holding in Evans v. Gore.
That departure was completed by the Supreme Court in Hatter, supra, 532 U.S. at 567, 121 S.Ct. at 1792, 149 L.Ed.2d at 833-34. *91There, the United States Supreme Court underscored the principle of judicial independence, restating its historical import and practical effect on the administration of justice. Id. at 567-69, 121 S.Ct. at 1791-92, 149 L.Ed.2d at 832-33. However, the Supreme Court rejected the premise of Evans that the federal Compensation Clause entitled federal judges to an exemption from nondiscriminatory laws that effect an “indirect” reduction of salary:
[A] tax law, unlike a law mandating a salary reduction, affects compensation indirectly, not directly. See [Will, supra, 449 U.S. at 226, 101 S.Ct. at 486, 66 L.Ed.2d at 412] (distinguishing between measures that directly and those that indirectly diminish judicial compensation). And those prophylactic considerations that may justify an absolute rule forbidding direct salary reductions are absent here, where indirect taxation is at issue. In practice, the likelihood that a nondiscriminatory tax represents a disguised legislative effort to influence the judicial will is virtually nonexistent.
[Hatter, supra, 532 U.S. at 571, 121 S.Ct. at 1792, 149 L.Ed.2d at 834.]
Thus, the United States Supreme Court explained that an indirect reduction in salary, applied to judges in a nondiscriminatory manner, simply does not imperil judicial independence. Ibid. It struck down portions of the Social Security tax law that it found discriminatory in its impact upon sitting judges, and upheld the nondiscriminatory Medicare law under review. Id. at 572, 578, 121 S.Ct. at 1793, 1796, 149 L.Ed.2d at 834, 838.9
Of course, Hatter is not directly on point. It neither applies New Jersey’s constitutional language nor reviews a pension and health benefit statute analogous to Chapter 78.10 However, its *92general principle — that nondiseriminatory indirect reductions imposed against a vast group of individuals do not inhibit judicial independence — underscores the constitutionality of Chapter 78. Accordingly, I cannot agree with the majority that Hatter constitutes authority for the proposition that Chapter 78, as applied to justices and judges, violates our Constitution.11
Moreover, the majority’s discussion of the United States Supreme Court and sister-state jurisprudence strongly suggests that it imposes upon the State the burden of proving the constitutionality of Chapter 78. The majority chides the State for a “misinterpretation” of Hatter and for failing to support its position that Chapter 78 is constitutional with ease law from the federal court or the highest courts of other states. Ante at 61-62, 47 A.3d at 703-04. The State should have no burden to demonstrate the constitutionality of Chapter 78; it is plaintiffs burden to show that Chapter 78’s “repugnancy to the constitution is clear beyond reasonable doubt.” Gangemi, supra, 25 N.J. at 10, 134 A.2d 1; see also Hamilton Amusement Ctr., supra, 156 N.J. at 285, 716 *93A.2d 1137; Bd. of Ed. of Piscataway Twp. v. Caffiero, 86 N.J. 308, 318, 431 A.2d 799, appeal dismissed, 454 U.S. 1025, 102 S.Ct. 560, 70 L.Ed.2d 470 (1981). That burden, I respectfully submit, has neither been imposed nor satisfied in this case.
VI.
I share the majority’s respect for judicial independence. It is the responsibility of every justice and judge to fairly and impartially analyze each case. The oath that each justice and judge takes demands that he or she carefully study the law that our Framers, our Legislature and our courts have given us, and apply that law to the best of his or her ability. Every day, in courtrooms all over our state, our judges do precisely that. Our judiciary serves the people of New Jersey with skill, diligence and integrity.
I do not share the notion that Chapter 78 is or could be construed as a legislative attack on judicial independence. The law struck down today as applied to justices and judges affects not only their pension and health benefit contributions, but the pension and health benefit contributions of hundreds of thousands of public employees, including the professional staff without whom the judiciary could not fulfill its mission. Viewed in the context of its broad reach, Chapter 78 could never be mistaken for a legislative effort to influence or intimidate one judge in particular or the judiciary as a whole.
As Nathan Jacobs noted, the “principle of flexibility” shaped our Constitution; the Framers intended to avoid constraining the fiscal policy of future Legislatures confronting “[djepressions,” “emergencies” and “things that you fail to foresee.” 1 Proceedings of the Constitutional Convention of 191.7, at 475. In an era of a struggling economy and the dramatic reform of retirement and health care financing, the “principle of flexibility” has never been more critical to our government’s ability to serve the people of our State. Our Framers intended to enable the Legislature to calibrate pension and health care policy to changing times. The *94Legislature should not be constrained from adjusting that policy over the life of a judicial term that can last a generation. I respectfully submit that the Framers’ intent is not served by the Court’s decision today.
In my view, in applying Chapter 78 to justices and judges, the Legislature acted within the scope of its constitutional authority. I cannot conclude that plaintiff has met his burden to prove, beyond a reasonable doubt, that Chapter 78 violates Article VI, Section 6, Paragraph 6 of the New Jersey Constitution.
I would reverse the determination of the trial court, and I respectfully dissent.
For affirmance — Justices LaVECCHIA and ALBIN, and Judge WEFING (temporarily assigned) — 3.
For reversal — Justices HOENS and PATTERSON — 2.
Not Participating — Chief Justice RABNER.

 In 1949 — two years after the adoption of our Constitution — when setting the annual salary for judges, the Legislature understood “salaries" to be distinct from any “additional compensation" that it could provide to judges. See L. 1949, c. 257, § 5 (setting salaries forjudges).


 The next edition oí Black’s Law Dictionary following the 1947 Constitutional Convention includes the same definition. Black's Law Dictionary 616 (4th ed. 1957).


 Our case law supports this principle that salary and pension are distinct forms of compensation. See, e.g., Chamber of Commerce of E. Union Cnty. v. Leone, 141 N.J.Super. 114, 142, 357 A.2d 311 (Ch.Div.1976) ("[I]t appears that [the Legislative Pension Act of 1972, N.J.S.A. 43:15A-135 to -140] should be viewed as providing that each year, regardless of the then governing amount of salary, a legislator receives additional compensation, which compensation consists of the right to a pension to be computed and ultimately paid according to the statutory formula."), aff'd o.b., 75 N.J. 319, 382 A.2d 381 (1978).


 Notwithstanding the majority’s suggestion that the absence of a direct discussion of Article VI, Section 6, Paragraph 6 should be construed against the State, ante at 51-53, 47 A.3d at 697-98, the absence of precise evidence on that point should defeat plaintiffs attack on Chapter 78, given the clear burden on plaintiff to prove beyond a reasonable doubt that the statute is unconstitutional. See LaManna, supra, 184 N.J. at 223, 876 A.2d 785; Trump Hotels & Casino, supra, 160 N.J. at 526, 734 A.2d 1160.


 Attempting to distinguish the issue discussed in the cited Convention testimony from the issue now before the Court, the majority characterizes the position advocated by Vice Chairman Jacobs and delegate McMurray as a "refus[al] to include in the Constitution a set dollar amount to either judicial pay or pension.” Ante at 63, 47 A.3d at 704. In fact, Chief Justice Brogan's proposal then under discussion would not have incorporated a "set dollar amount” for judicial "pay or pension” in the Constitution. It would have constitutionally guaranteed to justices and judges a pension equivalent to the justice's or judge's statutory salary upon retirement. 2 Proceedings of the Constitutional Convention of 1947, at 1207. Accordingly, the Framers' definitive rejection of the Brogan proposal reflects their intent that the Legislature retain control over judicial pensions, responding to the economic circumstances of a given time.


 In this example, the majority cites to L. 1995, c. 424 and L. 1996, c. 8 to show that requiring judicial contribution to health care benefits is linked to an earlier pay raise. However, those two laws were not enacted in the same legislative *86session. It is especially difficult to divine the intent of the contribution requirement passed by the 207th Legislature, which took office after the 1995 statewide general elections, based on an action taken by the previous 206th Legislature.


 The majority’s citation to a “competing” bill proposed in, but not enacted by, the Legislature when it considered pension and benefits is, in my opinion, similarly misplaced. Ante at 45-47, 57-58, 47 A.3d at 694, 701. First, little can be gleaned from the Legislature’s failure to enact a law. See United States v. Price, 361 U.S. 304, 312, 80 S.Ct. 326, 331, 4 L.Ed.2d 334, 340 (1960) ("Whether Congress thought the proposal unwise ... or unnecessary, we cannot tell; accordingly, no inference can properly be drawn from the failure of the Congress to act.”); GE Solid State v. Dir., Div. of Taxation, 132 N.J. 298, 313, 625 A.2d 468 (1993) ("Legislative inaction has been called a 'weak reed upon which to lean’ and a 'poor beacon to follow’ in construing a statute.” (citations omitted)). Second, even if the existence of the competing bill were to reveal the Legislature's interpretation of the Constitutional provision at issue, the "interpretation placed upon an existing statute by a subsequent group of [legislators] who are promoting legislation and who are unsuccessful has no persuasive significance here.” See United States v. Wise, 370 U.S. 405, 411, 82 S.Ct. 1354, 1358-59, 8 L.Ed.2d 590, 594-95 (1962); see also Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 650, 110 S.Ct. 2668, 2678, 110 L.Ed.2d 579, 597 (1990) ("[Subsequent legislative history is a hazardous basis for inferring the intent of an earlier Congress. It is a particularly dangerous ground on which to rest an interpretation of a prior statute when it concerns, as it does here, a proposal that does not become law.”); Amerada Hess Corp. v. Dir., Div. of Taxation, 107 N.J. 307, 322, 526 A.2d 1029 (1987) (noting " 'the patently false premise that the correctness of statutory construction is to be measured by what the current Congress desires, rather than by what the law as enacted meant’ ” (quoting Johnson v. Transp. Agency, 480 U.S. 616, 671, 107 S.Ct. 1442, 1472, 94 L.Ed.2d 615, 656 (1987) (Scalia, J„ dissenting))), aff'd, 490 U.S. 66, 109 S.Ct. 1617, 104 L.Ed.2d 58 (1989).


 The majority calls Article III, Section 1 of the federal Constitution "the No-Diminution Clause." Federal case law describes it as the "Compensation Clause," see, e.g., United States v. Hatter, 532 U.S. 557, 121 S.Ct. 1782, 149 L.Ed.2d 820 (2001), and accordingly it is so termed herein.


 The majority quotes a sentence from Hatter, asserting that Hatter rejected the argument that " 'Article III protects judges only against a reduction in stated salary, not against indirect measures that only reduce take-home pay.’ ” Ante at 61, 47 A.3d at 703 (quoting Hatter, supra, 532 U.S. at 576, 121 S.Ct. at 1795, 149 L.Ed.2d at 837). In the sentences following the language quoted by the majority here, the United States Supreme Court identified the “indirect” measure that would run afoul of the Compensation Clause: a discriminatory tax. Hatter, supra, 532 U.S. at 576-77, 121 S.Ct. at 1795, 149 L.Ed.2d at 837. Not even plaintiff suggests that Chapter 78 is discriminatory. Accordingly, the majority's citation to Hatter on this point is irrelevant to this case.


 None of the three decisions from other states cited by the majority addresses a statute analogous to Chapter 78. See Hudson v. Johnstone, 660 P.2d 1180, *921185 (Alaska 1983) (challenge to state pension law mandating judicial pension contributions under Alaska constitutional provision addressing "compensation"); Jorgensen v. Blagojevich, 211 Ill.2d 286, 285 Ill.Dec. 165, 811 N.E.2d 652, 654 (2004) (invalidating statute that revoked previously-vested cost-of-living-increase to judicial salaries under Illinois constitutional clause barring diminution of judge's salary during judicial term); Stilp v. Pennsylvania, 588 Pa. 539, 905 A.2d 918, 981 (2006) (invalidating statute revoking previous pay raise forjudges as diminution in judicial salary barred by Pennsylvania Constitution).


 The majority contends that the Attorney General at oral argument "concedes that the protection under our constitutional No-Diminution Clause was intended to provide no less protection than that provided to federal judges." Ante at 52, 47 A.3d at 698. In fact, consistent with the text of Article VI, Section 6, Paragraph 6, the Attorney General responded that New Jersey judges and justices are entitled to the same protections against a diminution of their salaries as are federal judges. That statement, however, included the Attorney General's further response that both state and federal Constitutions protect judicial independence. He did not discuss pension and benefit considerations in this context. That statement supports the argument that to the extent that federal law is pertinent to this case, it supports the constitutionality of Chapter 78.